United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1217
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Anthony Glass

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: June 9, 2020
                               Filed: June 12, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Anthony Glass appeals the sentence the district court1 imposed upon revoking
his supervised release. His counsel has moved for leave to withdraw, and has filed

      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.
a brief, in which counsel argues that the district court failed to properly consider the
factors set forth in 18 U.S.C. § 3553(a) and improperly imposed a special condition
of supervised release recommending that Glass participate in a residential treatment
program.

       After careful review of the record, we conclude that the district court did not
err in sentencing Glass. The record reflects that the district court adequately
considered the factors set forth in section 3553(a), see United States v. Gray, 533 F.3d
942, 943, 945-46 (8th Cir. 2008); there is no indication that the district court
overlooked a relevant factor, gave significant weight to an improper or irrelevant
factor, or committed a clear error of judgment in weighing relevant factors, see
United States v. Miller, 557 F.3d 910, 915-16, 917 (8th Cir. 2009); and the sentence
is within the advisory sentencing guideline range, see United States v. Perkins, 526
F.3d 1107, 1110 (8th Cir. 2008), and below the statutory maximum, see 18 U.S.C.
§ 3583(e)(3), (h); 21 U.S.C. § 841(b)(1)(C).

       We further conclude that the district court did not plainly err in imposing the
unobjected-to special condition of supervised release recommending that Glass
participate in residential treatment, see United States v. Winston, 850 F.3d 377,
379-80 (8th Cir. 2017) (standard of review), as any error was not clear or obvious
under current law, see United States v. Conelly, 451 F.3d 942, 945 (8th Cir. 2006);
see also United States v. Demery, 674 F.3d 776, 783 (8th Cir. 2011).

      Accordingly, we grant counsel’s motion to withdraw, and affirm the judgment.
                     ______________________________




                                          -2-